Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2017.10.30
                                                                         11:59:50 -05'00'




                  People v. Warren, 2017 IL App (3d) 150085



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DARRON L. WARREN, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-15-0085



Filed             July 26, 2017



Decision Under    Appeal from the Circuit Court of Rock Island County, No. 14-CF-442;
Review            the Hon. F. Michael Meersman, Judge, presiding.



Judgment          Appeal dismissed.


Counsel on        Michael J. Pelletier, Peter A. Carusona, and Editha Rosario-Moore, of
Appeal            State Appellate Defender’s Office, of Ottawa, for appellant.

                  John L. McGehee, State’s Attorney, of Rock Island (Patrick Delfino,
                  Lawrence M. Bauer, and Laura DeMichael Bialon, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                  Presiding Justice Holdridge concurred in the judgment and opinion.
                  Justice McDade dissented, with opinion.
                                             OPINION

¶1       Following his conviction for unlawful possession of cannabis with intent to deliver,
     defendant, Darron L. Warren, filed a notice of appeal on January 27, 2015. The notice of
     appeal identified the judgment order entered on January 27, 2015, as the only order subject to
     defendant’s notice of appeal.
¶2       On March 27, 2015, the circuit clerk prepared a written summary of the monetary
     consequences resulting from defendant’s conviction. In this appeal, defendant requests our
     court to review and vacate portions of the circuit clerk’s data entries placed in the record on
     March 27, 2015, subsequent to the notice of appeal filed in this case. Appeal dismissed for lack
     of jurisdiction.

¶3                                              FACTS
¶4       A jury found defendant guilty of unlawful possession of cannabis with intent to deliver
     (720 ILCS 550/5(d) (West 2014)) on October 31, 2014. On January 27, 2015, the trial court
     sentenced defendant to serve a term of four years’ imprisonment and ordered defendant to pay
     costs only. When discussing whether to set a pay date for the costs of the proceedings, the court
     stated: “All monies in this case are reduced to judgment because I find you don’t have [the]
     ability to pay, and Rock Island County is not a [place] where we track you down for the rest of
     your life in relation to making you pay these fines and fees and costs.” Defendant filed a notice
     of appeal the same day.
¶5       The written judgment order sentencing defendant to the Department of Corrections was
     signed by the court on January 29, 2015, and file-stamped by the circuit clerk’s office on
     January 30, 2015. The written judgment order does not address any monetary considerations.
¶6       The court signed a second written order on January 29, 2015, which was also file-stamped
     by the circuit clerk’s office on January 30, 2015. The second order set out in a preprinted form
     reads as follows: “It is further ordered that the defendant is ordered to pay the costs of
     prosecutions herein. These fees, costs and restitution are reduced to judgment against the
     defendant and are declared a lien against the defendant’s property.” Aside from a potential
     $250 DNA analysis fee, the second court order does not include any determination of the
     amount for court costs or designate either a pay date or a date certain for the court to review
     defendant’s ability to pay costs, undetermined as of the date of sentencing, after his release.
¶7       Defendant filed a notice of appeal on January 27, 2015, indicating that “An appeal is taken
     from the Order of Judgment and Sentence” dated January 27, 2015.
¶8       A document labeled as the “Record of Judgment” in defendant’s case appears on the record
     after the notice of appeal. That document, which bears a circuit court file stamp of February 6,
     2015, shows a “Total Amount of Judgment” of $729.01 and a “Judgment Entered” date of
     February 6, 2015. The document does not bear a judicial signature or include a breakdown of
     the amounts incorporated into the $729.01 sum total. A similar “Record of Judgment”
     document appears later in the record, following this court’s scheduling order. This document
     bears a stamp from the Rock Island county recorder, which indicates a recording date of
     February 9, 2015.
¶9       The final page of the common law record, entitled “Payment Status Information,”
     documents the fines, costs, and fees comprising the sum total of $729.01. The top of this

                                                 -2-
       document bears the computer-printed date of March 27, 2015. The fines mistakenly
       incorporated into the total amount of costs include a $50 court system fine (55 ILCS
       5/5-1101(c) (West 2014)), a $20 Violent Crime Victims Assistance Fund fine (725 ILCS
       240/10(b) (West 2014)), a $10 medical costs fine (730 ILCS 125/17 (West 2014)), a $5 youth
       diversion fine (55 ILCS 5/5-1101(e) (West 2014)), a $5 drug court fine (55 ILCS 5/5-1101(f)
       (West 2014)), a $10 State Police Services Fund fine (730 ILCS 5/5-9-1.17(b) (West 2014)),
       and a $15 State Police Operations Assistance Fund fine (705 ILCS 105/27.3a(1.5), (5) (West
       2014)).1
¶ 10       To date, defendant has not voluntarily paid any portion of the $729.01 sum total of the
       judgment, as determined by the clerk, or been compelled to do so. Similarly, to date, defendant
       has not been compelled by any supplementary order signed by the trial court compelling
       defendant to pay any portion of the clerical data entries tabulating court costs.

¶ 11                                             ANALYSIS
¶ 12       On appeal, defendant does not challenge the trial court’s order of judgment dated
       January 27, 2015, the subject of the notice of appeal filed on the same date. Instead, defendant
       asserts that the monetary amounts, compiled by the clerk on March 27, 2015, should be
       reduced by $115. In contrast, the State argues that this court should not exercise our
       jurisdiction to correct clerical entries based on the unique procedural posture of this appeal.
¶ 13       We conclude that the State’s concern about the jurisdiction of this court merits further
       consideration. Defendant’s notice of appeal focuses on the court’s judgment dated January 27,
       2015, but the issues presented for our review relate to the actions of the circuit clerk on
       March 27, 2015. Although notices of appeal are to be construed liberally, a notice of appeal
       does not confer jurisdiction on the appellate court unless it “fairly and adequately sets out the
       judgment complained of and the relief sought, thus advising the successful litigant of the
       nature of the appeal.” (Internal quotation marks omitted.) People v. Smith, 228 Ill. 2d 95, 105
       (2008). In Smith, our supreme court held that the defendant’s notice of appeal was deficient
       where it referenced only the final judgment of conviction, but the claimant was attempting to
       appeal a different judgment (a judgment denying the defendant’s “motion to correct sentence”)
       that was entered approximately 15 months after the judgment of conviction. Id. at 103-05. We
       have serious concerns regarding whether the notice of appeal in this case allows our review of
       the clerical data entries dated March 27, 2015.
¶ 14       Next, we respectfully observe that the purported clerical errors at issue seem attributable to
       a common misunderstanding of what constitutes a true court cost.2 In fact, both sides to this
       appeal agree that this defendant owes $115 less than the unpaid balance of court costs
       contained in the clerk’s data entries.


           1
              Though the itemized breakdown lists each assessment in shorthand without statutory references,
       for the convenience of the reader, we have referenced the above assessments with their full names and
       statutory citations for the sake of clarity.
            2
              It is apparent to this court that the circuit clerk’s staff simply misunderstood that some of the
       amounts included as court costs have been judicially determined to be fines. When this sentence was
       imposed in early 2015, neither the trial court nor the circuit clerk had guidance from this court as
       contained in People v. Johnson, 2015 IL App (3d) 140364 (appendix), identifying allowable costs.

                                                      -3-
¶ 15        With this consensus in mind, we note that an actual controversy is a necessary prerequisite
       for the exercise of our appellate jurisdiction. La Salle National Bank v. City of Chicago, 3 Ill.
2d 375, 378-79 (1954). Although an “actual controversy” involves multiple variables, the
       United States Supreme Court astutely stated as follows:
               “A justiciable controversy is thus distinguished from a difference or dispute of a
               hypothetical or abstract character; from one that is academic or moot. [Citation.] The
               controversy must be definite and concrete, touching the legal relations of parties having
               adverse legal interests. [Citations.] It must be a real and substantial controversy
               admitting of specific relief through a decree of a conclusive character, as distinguished
               from an opinion advising what the law would be upon a hypothetical state of facts.”
               Aetna Life Insurance Co. v. Haworth, 300 U.S. 227, 240-41 (1937).
¶ 16        We must also consider whether “the harm that a [party] claims is merely speculative or
       contingent” and if so, the case law provides “the claim is unripe and a court should not decide
       it.” Smart Growth Sugar Grove, LLC v. Village of Sugar Grove, 375 Ill. App. 3d 780, 789
       (2007). The existence of an actual controversy incorporates a number of interconnected
       principles of justiciability, such as standing, ripeness, mootness, advisory opinions, and
       political questions. Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d 474, 488 (2008). “The related
       doctrines of standing and ripeness ‘seek[ ] to insure that courts decide actual controversies and
       not abstract questions.’ ” Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010)
       (quoting People v. $1,124,905 U.S. Currency & One 1988 Chevrolet Astro Van, 177 Ill. 2d
314, 328 (1997)).
¶ 17        The quest to ascertain the precisely correct but unpaid balance of costs in this case involves
       an abstract exercise of limited judicial resources that is meaningless. Even if we reduce the
       clerical balance due by $115 as defendant requests, this defendant has no present ability to pay
       any part of the corrected amount. Further, the trial court emphasized at the time of sentencing
       that “Rock Island County is not a [place] where we track you down for the rest of your life in
       relation to making you pay these fines and fees and costs.” We do not dispute the truth of this
       judicial observation.
¶ 18        Significantly, as predicted by the trial judge at the time of sentencing, no one is attempting
       to collect any portion of the monetary component of the sentence announced by the trial court
       on January 27, 2015. When this defendant wins the lottery or inherits a large sum of money,
       the correct amount of defendant’s unpaid balance may become an issue that is ripe for our
       review once defendant has the ability to pay something toward the judgment. At this point, it is
       entirely a matter of speculation whether defendant may develop the ability to pay and whether
       the State will pursue collection efforts at that time.
¶ 19        Fighting for a victory of record, defendant relies on People v. Gutierrez, 2012 IL 111590,
       to demonstrate that our supreme court exercised its judicial resources to resolve a clerical error
       after rejecting a similar jurisdictional challenge by the State. We recognize the court in
       Gutierrez vacated the cost of a public defender’s fee fixed by the clerk rather than the court. In
       so doing, our supreme court made a reference to “void orders of the circuit clerk” (id. ¶ 14).
       However, unlike the case at bar, the erroneous clerical “order” addressed by the court in
       Gutierrez appeared of record on the same date as the judgment order subject to the notice of
       appeal in that case. This fact alone distinguishes Gutierrez from the case at bar. Respectfully, it
       does not appear to this court that our supreme court had an opportunity to consider ripeness or
       the broader issue of justiciability in Gutierrez.

                                                    -4-
¶ 20        In addition, we are acutely aware that our supreme court has issued a fairly recent decision
       clarifying the nature of truly “void” orders and judgments. See People v. Castleberry, 2015 IL
116916. Importantly, in another subsequent opinion, our supreme court carefully explained
       that the holding in Castleberry narrowed the “universe” of void orders allowing fewer
       decisions to become “subject to attack in perpetuity.” See People v. Price, 2016 IL 118613,
       ¶ 31. Perhaps the reference to a “void” clerical “order” in Gutierrez should be treated with
       caution by reviewing courts until we receive guidance from our supreme court on
       Castleberry’s impact, if any, on clerical errors that arise after the notice of appeal.
¶ 21        We also consider whether the clerical data entries dated March 27, 2015, qualify as an
       order of any kind. Black’s Law Dictionary defines an order as “[a] command, direction, or
       instruction,” or, alternatively, “[a] written direction or command delivered by a government
       official, esp. a court or judge.” Black’s Law Dictionary 1270 (10th ed. 2014). Here, the
       printout of the clerk’s tabulations does not direct, command, or instruct defendant to pay or to
       do anything. Respectfully, we are unable to conclude that the data entries created by the circuit
       clerk’s staff on March 27, 2015, qualify as a true order, void or otherwise.
¶ 22        Finally, we observe the “Order of Judgment,” dated January 27, 2015, which is identified
       in defendant’s notice of appeal, is similar to other orders routinely signed by trial judges facing
       the daily challenges of sentencing offenders lacking a present ability to pay any part of
       skyrocketing fines and costs enacted by lawmakers to generate funds. We would be remiss if
       we ignored that the sentencing order, presumably prepared by the State’s Attorney for the
       court’s signature, gives a wink and a nod to the trial court’s solution to a difficult and recurring
       problem by ignoring the legislatively-mandated fines when imposing a sentence on an indigent
       defendant with no present ability to pay. Until the prosecutor requests a judge to sign a
       supplementary order in the circuit court that specifies the precise monetary consequences of
       the court’s sentence, we lack a concise judicial order that we are capable of reviewing for the
       first time on appeal without considerable speculation regarding the sum total the court intended
       to impose.
¶ 23        This does not mean defendant is without avenues for relief to clarify his financial
       obligations to the court system. Clerical miscalculations may be corrected by the circuit clerk
       without any court order or directive from this court. See In re Derrico G., 2014 IL 114463,
       ¶ 107. However, to date, no one has taken any steps requesting the circuit clerk to recalculate
       the amount of costs based on directions from the State’s Attorney, the county’s legal advisor.
       For situations such as this, we provided guidance in People v. Johnson, 2015 IL App (3d)
140364 (appendix), to assist those confused about the difference between fines and costs.
¶ 24        In this appeal, defendant does not challenge any component of the court’s “Order of
       Judgment” dated January 27, 2015. Hence, this appeal was initiated by the rare appellant that
       was unable to find fault with the judgment order identified in the notice of appeal. In other
       words, defendant is happy with the court’s written order that includes no fines, an
       undetermined amount of costs for purposes of the judgment, and no firm deadline for payment
       of the monetary consequences in any amount.
¶ 25        Therefore, we conclude there is no justiciable issue subject to our review at this time for the
       reasons discussed at length above. Appeal dismissed.




                                                    -5-
¶ 26                                         CONCLUSION
¶ 27       For the foregoing reasons, this appeal is dismissed.

¶ 28       Appeal dismissed.

¶ 29       JUSTICE McDADE, dissenting.
¶ 30       The majority dismissed the present appeal, holding that this court does not have
       jurisdiction to address the issue raised by defendant. I would find, however, that this court has
       jurisdiction to vacate the fines added by the circuit clerk under the voidness doctrine. I
       therefore respectfully dissent.
¶ 31       At the outset, I note the majority holds that this court lacks jurisdiction on two distinct
       grounds: lack of a ripe controversy and deficiency in the notice of appeal.3 I disagree with each
       of these conclusions and will address them in turn. However, I will begin by discussing the
       issue of voidness, which puts the jurisdictional analysis into a proper context.

¶ 32                                            I. Voidness
¶ 33       The appellate court has consistently held that fines imposed by a circuit clerk are void. E.g.,
       People v. Wade, 2016 IL App (3d) 150417, ¶ 9 (“Because we find that some of the assessments
       imposed by the circuit clerk were fines and therefore void, we vacate said fines.”); People v.
       Larue, 2014 IL App (4th) 120595, ¶ 56 (“Because the imposition of a fine is a judicial act, and
       the circuit clerk has no authority to levy fines, any fines imposed by the circuit clerk are void
       from their inception.”); People v. Carter, 2016 IL App (3d) 140196, ¶ 51; see also Gutierrez,
       2012 IL 111590, ¶ 14.
¶ 34       The majority suggests—without explicitly holding—that clerk-imposed fines might no
       longer be considered void in light of our supreme court’s decision in Castleberry, 2015 IL
116916. In Castleberry, the court abolished the void sentence rule, holding that voidness turns
       not on compliance with statute, but on whether a court has jurisdiction. Citing People v. Price,
       2016 IL 118613, the majority posits that because Castleberry narrowed the “universe” of void
       orders, this court ought to proceed with caution in finding voidness until the supreme court
       may offer further guidance. See supra ¶ 20.
¶ 35       With all due respect to the majority, there is not an open question as to whether
       clerk-imposed fines are void. Castleberry abolished the void sentence rule; it did not call on
       courts to reconsider the very concept of voidness. See Price, 2016 IL 118613, ¶ 31
       (“Castleberry eliminated [a single] type of void judgment, thus narrowing the universe of
       judgments subject to attack in perpetuity.”). Indeed, the appellate court has continued to hold
       clerk-imposed fines void even in the aftermath of Castleberry. Wade, 2016 IL App (3d)
150417, ¶ 9; Carter, 2016 IL App (3d) 140196, ¶ 51; People v. Hible, 2016 IL App (4th)
131096, ¶ 9. As this court explained in Wade, “[t]he fines in this case were void, not because
       they failed to conform with statutory requirements, but because they were imposed not by the

           3
            The majority also makes repeated reference to defendant’s indigency and his inability to pay fines,
       even going so far as to suggest that defendant will need to “win[ ] the lottery or inherit[ ] a large sum of
       money” to pay the $115 in disputed fines. I respectfully submit that appellate court jurisdiction does not
       turn on an individual defendant’s financial circumstances.

                                                        -6-
       trial court, but by the circuit clerk. Castleberry’s abolition of the void sentence rule, therefore,
       is of no consequence to the issue of whether the fines are void.” Wade, 2016 IL App (3d)
150417, ¶ 12.
¶ 36        It is well settled that a “void order may be attacked at any time or in any court, either
       directly or collaterally.” People v. Thompson, 209 Ill. 2d 19, 25 (2004). The only limit upon a
       court’s ability to correct void actions is jurisdiction. As our supreme court has stated, while “a
       void order may be attacked at any time, the issue of voidness must be raised in the context of a
       proceeding that is properly pending in the courts. If a court lacks jurisdiction, it cannot confer
       any relief, even from prior judgments that are void.” People v. Flowers, 208 Ill. 2d 291, 308
       (2003). The circuit clerk’s imposition of $115 in fines in this case was void. However, this
       court may only confer relief—i.e., order that those fines be vacated—if this is a “proceeding
       that is properly pending in the court[ ].” Id. Thus, we must consider our jurisdiction.

¶ 37                                           II. Jurisdiction
¶ 38       The majority holds that this court does not have jurisdiction to consider defendant’s
       argument that the fines imposed in this case are void. The majority appears to reach that
       conclusion on two distinct grounds. First, the majority finds that the matter is unripe and
       therefore nonjusticiable, contending that any harm to defendant is merely speculative and
       contingent until such time that he pays the fines in question or the State attempts to collect
       those fines. Separately, the majority implies that a deficiency in defendant’s notice of appeal
       deprives this court of jurisdiction. The implication is that because the notice of appeal predates
       the imposition of fines, this court is precluded from consideration of that issue. I respectfully
       disagree with each of the majority’s conclusions.

¶ 39                                              A. Ripeness
¶ 40        I respectfully suggest that the majority’s ripeness-based jurisdictional conclusion is
       directly contradicted by our supreme court’s conclusion in Gutierrez, 2012 IL 111590. In that
       case, the court explicitly held that a reviewing court has jurisdiction to address monetary
       assessments that have been imposed by the circuit clerk without authority.
¶ 41        In Gutierrez, the circuit court declined to impose any fines or fees. People v. Gutierrez, 405
Ill. App. 3d 1000, 1001 (2010). Nevertheless, the circuit clerk imposed a number of
       assessments, including a $250 public defender fee. Id. at 1002. Though labeled a fee, it was
       and is well-settled that the public defender’s fee may only be imposed by a court following
       notice and a hearing at which the court determines the amount of the fee. E.g., People v. Love,
       177 Ill. 2d 550, 555-56 (1997); 725 ILCS 5/113-3.1(a) (West 2014) (dictating that “the court
       may order the defendant” to pay reimbursement for representation (emphasis added)). The
       appellate court vacated the public defender fee and remanded so that the necessary hearing
       could be held. Gutierrez, 405 Ill. App. 3d at 1002.
¶ 42        Defendant appealed to the supreme court, arguing that the appellate court’s remand was
       improper. Gutierrez, 2012 IL 111590, ¶ 1. There, for the first time, the State argued that the
       appellate court lacked jurisdiction because “the [public defender] fee was ordered by the
       circuit clerk rather than by the court, and the appellate court’s jurisdiction is generally limited
       to reviewing final orders of the circuit court.” Id. ¶ 7. Our supreme court rejected that
       argument, finding the appellate court had jurisdiction to vacate the public defender fee. Id.
       ¶ 14. In short, Gutierrez stands for the proposition that, as a general matter, a defendant may

                                                    -7-
       challenge on appeal assessments imposed by a circuit clerk, regardless of whether they have
       been adopted in an order of the circuit court.
¶ 43       With respect to ripeness and justiciability, Gutierrez is identical to the present case in every
       substantive way. In each case (1) the circuit court did not impose the assessment in question,
       (2) the circuit clerk did not have the authority to impose the assessment, (3) the circuit clerk
       nevertheless imposed the assessment, (4) there was no indication that the State ever attempted
       to collect the assessment at issue, and (5) the State argued that the reviewing court did not have
       jurisdiction to review the assessment because it was not embodied in an order of the circuit
       court. Notably, the Gutierrez court did not find ripeness to be a jurisdictional roadblock to the
       defendant’s challenge of his assessments. Simply put, Gutierrez is directly on point, and the
       majority’s attempt to distinguish this case from Gutierrez is wholly unconvincing.
¶ 44       In fact, the only distinction the majority is able to draw between Gutierrez and the present
       case concerns the timing of the notice of appeal and the imposition of the illegal assessments.
       In Gutierrez, the public defender fee was imposed by the circuit clerk on the same day that the
       court imposed its sentence; here, the improper fines were apparently imposed 10 days after the
       court announced its sentence, 8 days after the court’s written sentencing order. 4 The majority
       concludes: “This fact alone distinguishes Gutierrez from the case at bar.” Supra ¶ 19.
¶ 45       The majority’s attempt to distinguish Gutierrez conflates its ripeness-based jurisdictional
       conclusion with its notice-of-appeal-based jurisdictional conclusion. To reiterate, the
       majority’s first conclusion was that this court lacked jurisdiction because defendant’s claim
       was not ripe because any harm based on the erroneous imposition of fines was speculative and
       contingent until the State moved to collect those fines. Gutierrez refutes this position. The
       timing of the notice of appeal has absolutely no bearing on whether any harm is speculative or
       contingent or whether defendant’s claim is ripe. Thus, with respect to the majority’s
       ripeness-based jurisdictional conclusion, this is a distinction without a difference.
¶ 46       Gutierrez is substantively identical to the present case. While the majority may disagree
       with the result in that case, or wish to see it revisited, this court is nevertheless legally obligated
       to follow that precedent and conclude that defendant may challenge the present assessments.
       Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38 (“ ‘Where the Supreme Court has declared
       the law on any point, it alone can overrule and modify its previous opinion, and the lower
       judicial tribunals are bound by such decision and it is the duty of such lower tribunals to follow
       such decision in similar cases.’ ” (Emphasis in original.) (quoting Agricultural Transportation
       Ass’n v. Carpentier, 2 Ill. 2d 19, 27 (1953)).

¶ 47                                       B. Notice of Appeal
¶ 48       The majority’s alternative basis for finding that this court does not have jurisdiction in the
       present appeal is that defendant’s notice of appeal, filed January 27, 2015, necessarily did not
       contemplate the fines that would be imposed 10 days later. Citing Smith, 228 Ill. 2d 95, the
       majority concludes that our jurisdiction is limited to issues related to the judgment cited in



           4
            The majority often references the “Payment Status Information” sheet dated March 27, 2015, as
       the subject of this appeal. However, the sum total found on that sheet, $729.01, first appeared on the
       “Record of Judgment” sheet of February 6, 2015.

                                                      -8-
       defendant’s notice of appeal.5 I would find that defendant’s notice of appeal gives this court
       jurisdiction to vacate the circuit clerk’s void assessments.
¶ 49       A criminal defendant’s notice of appeal affects appellate jurisdiction in two separate ways.
       First, the timely filing of a notice of appeal confers jurisdiction upon the appellate court. Ill. S.
       Ct. R. 606(a) (eff. Dec. 11, 2014) (“No step in the perfection of the appeal other than the filing
       of the notice of appeal is jurisdictional.”); see People v. Lewis, 234 Ill. 2d 32, 37 (2009) (“A
       reviewing court lacks jurisdiction and is obliged to dismiss an appeal if there is no properly
       filed notice of appeal.”).
¶ 50       Even after a notice of appeal has been timely filed and the appeal perfected, the notice of
       appeal plays a continuing jurisdictional role. The notice of appeal must list the specific order or
       judgment from which an appeal is taken. Ill. S. Ct. R. 606(d) (eff. Dec. 11, 2014). In turn, that
       notice of appeal “confers jurisdiction on a court of review to consider only the judgments or
       parts thereof specified in the notice of appeal.” Smith, 228 Ill. 2d at 104. In a criminal case, the
       key jurisdictional inquiry is whether the defendant’s notice of appeal, “considered as a whole
       and liberally construed, adequately identifies the complained-of judgment and informs the
       State of the nature of the appeal.” Lewis, 234 Ill. 2d at 39.
¶ 51       Initially, I would find that defendant’s notice of appeal in the present case was sufficient
       for this court to vacate the void assessments imposed by the circuit clerk. Defendant’s notice of
       appeal indicated that he was appealing from the “Order of Judgment and Sentence” dated
       January 27, 2015. This notice properly brought up defendant’s entire conviction for review.
       Gutierrez, 2012 IL 111590, ¶¶ 12, 14. Moreover, it is well-settled that a fine is considered part
       of a defendant’s sentence. People v. Jones, 223 Ill. 2d 569, 581-82 (2006).
¶ 52       Considered as a whole and liberally construed, defendant’s notice of appeal would
       encompass any challenges to his conviction or sentence, including any fines, that are part of his
       sentence. While the circuit court did not impose any fines as part of the sentence, the circuit
       clerk improperly and illegally added to defendant’s sentence by imposing fines. Though the
       clerk only got around to calculating defendant’s assessments more than a week after he
       appealed, it would be unreasonable to construe that against defendant. In other words: the clerk
       erred once in imposing illegal fines, and essentially erred again by doing so late; the second
       error should not insulate the first error from review.6
¶ 53       Even if defendant’s notice of appeal was deemed insufficient to bring the circuit clerk’s
       illegal imposition of fines under our review, I would still find that this court has jurisdiction to
       vacate those fines under the voidness doctrine. That doctrine allows that relief may be
       conferred where a “proceeding *** is properly pending in the courts.” Flowers, 208 Ill. 2d at

           5
              Coincidentally, the court in Gutierrez also entertained an argument from the State based upon the
       defendant’s notice of appeal. See Gutierrez, 2012 IL 111590, ¶¶ 8-12. The previously discussed
       distinction between Gutierrez and the present case with regard to the timing of the notice of appeal is,
       naturally, quite relevant to the particular issue of notice-of-appeal-based jurisdiction. Thus, Gutierrez is
       not binding with respect to this court’s disposition of that issue.
            6
              This conclusion is bolstered by the fact that the State was clearly not prejudiced by the
       discrepancy. See Lewis, 234 Ill. 2d at 37 (“The failure to comply strictly with the form of the notice is
       not fatal if the deficiency is nonsubstantive and the appellee is not prejudiced.”). Given the glut of
       challenges to fines and fees that pass through the appellate court on an annual basis, the State could
       have been nothing if not prepared to rebut such a challenge on this appeal.

                                                        -9-
       308. When defendant filed a timely notice of appeal, the matter was properly pending before
       this court. Ill. S. Ct. R. 606(d) (eff. Dec. 11, 2014). Thus, we have the authority to vacate as
       void the fines imposed by the circuit clerk. See, e.g., In re N.G., 2017 IL App (3d) 160277
       (declaring appellant’s criminal conviction void on civil appeal from parental unfitness
       finding).
¶ 54       The appellate court’s jurisdiction, hinging on the contents of a notice of appeal, is
       issue-specific. That is, while the filing of a notice of appeal brings a defendant’s case before
       this court generally, the judgment or judgments listed in the notice limit the arguments the
       court may entertain when a disposition is made. See, e.g., People v. Shaw, 2016 IL App (4th)
150444 (addressing some issues on the merits while finding a notice-of-appeal based lack of
       jurisdiction as to other issues). Voidness doctrine requires only that a proceeding be properly
       before the court. Indeed, the sole case the majority relies upon in reaching its conclusion on
       this issue, Smith, 228 Ill. 2d 95, did not contemplate a voidness challenge.
¶ 55       In summary, the circuit clerk’s imposition of fines where the court did not order them was
       illegal and void. Gutierrez dictates that ripeness and justiciability are not jurisdictional hurdles
       for defendant to challenge those assessments. Further, defendant’s notice of appeal does not
       preclude this court from conferring relief. Accordingly, I would vacate the $115 in fines at
       issue.




                                                    - 10 -